MARY'S OPINION HEADING                                           








                                                NO.
12-06-00416-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
ROSA MARIA MORALES,
INDIVIDUALLY       §                      APPEAL FROM THE THIRD
AND
AS NEXT FRIEND OF B.M., V.M.
AND
V.M., MINOR CHILDREN,
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
                                    
JAMES
WILLIAM DOUGHERTY AND
LARRY
MABE, INDIVIDUALLY AND
D/B/A
TOP GUN TRANSPORT, INC.,
APPELLEES §                      HENDERSON
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM
OPINION
                                                            PER
CURIAM
            This appeal is being dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b). Appellant
perfected her appeal on December 13, 2006. 
Thereafter, the reporter’s record was filed on July 5, 2007, making
Appellant’s brief due on or before August 6, 2007.  When Appellant failed to file her brief
within the required time, this court notified her on August 14, 2007 that the
brief was past due and warned that if no motion for extension of time to file
the brief was received by August 24, 2007, the appeal would be dismissed
for want of prosecution under Texas Rule of Appellate Procedure  42.3(c). 
The notice further informed Appellant that the motion for extension of
time must contain a reasonable explanation for her failure to file the brief
and a showing that Appellee had not suffered material injury thereby.  See Tex.
R. App. P. 38.8(a)(1).




            On August 22, 2007, Appellant filed a motion requesting
that the time for filing her brief be extended to October 5, 2007.  The court granted the motion and extended the
time for filing Appellant’s brief until September 20, 2007.  On September 19, 2007, Appellant filed a
second motion requesting that the time to file her brief be extended to October
5, 2007.  The motion was granted.  On October 9, 2007, Appellant filed a motion
requesting this court extend the time for filing her brief to October 19,
2007.  Appellees objected to the
extension alleging that Appellant had unreasonably delayed the prosecution of
this appeal and citing examples of such delays, including Appellant’s failure
to pay the court reporter for the reporter’s record until May 2007.  Appellant’s motion was granted on October 10,
2007, but Appellant was notified that no further extensions would be
granted.  Appellant was further informed
that the failure to file her brief by the extended deadline would result in the
appeal being presented to the court for dismissal pursuant to Texas Rule of
Appellate Procedure 38.8.
            The extended deadline for filing Appellant’s brief has
now passed, and Appellant has not filed her brief.  Accordingly, we dismiss the
appeal for want of prosecution. 
See Tex. R. App. P.  38.8(a)(1), 42.3(b).
            Opinion delivered October 24, 2007.
            Panel consisted of Worthen, C.J., Griffith, J., and Hoyle,
J.
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)